DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the patent number of the parent application is missing from the first paragraph in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure directed to what is contemplated by the term “step portion”. 

Claim 3 and 8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear what structures are contemplated by the term “step portion”, and therefore, one skilled in the art would not be able to make the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel 2006/0108609. As to claims 1 and 6, Engel discloses a laminated structure comprising a first layer 21 or 22 covering a substrate 7 and a raised portion 14 on the substrate, wherein a first seam 51 is formed inside the first layer and extends from a first point of the raised portion to a second point of an upper surface of the first layer, and a second layer 22 or 23 covering the first layer, wherein a second seam 52 or 53 is formed inside the second layer and extends from a third point of a lower surface of the second layer to a fourth point of an upper surface of the second layer, wherein a first straight line connecting the first point and the second point is discontinuous with a second straight line connecting the third point and the fourth point; see Fig. 5. 
As to claims 2 and 7, layer 22 in Fig. 5 of Engel can be considered a third layer between layers 21 and 23.
As to claims 3 and 8, Fig. 5 of Engel shows a step portion created by the raised portion in which the seams are located.
As to claims 4 and 9, Fig. 5 of Engel shows an end point of seam 51 located above the second seam 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engel 2006/0108609. Engel discloses a laminated structure comprising a first layer 21 or 22 covering a substrate 7 and a raised portion 14 on the substrate, wherein a first seam 51 is formed inside the first layer and extends from a first point of the raised portion to a second point of an upper surface of the first layer, and a second layer 22 or 23 covering the first layer, wherein a second seam 52 or 53 is formed inside the second layer and extends from a third point of a lower surface of the second layer to a fourth point of an upper surface of the second layer, wherein a first straight line connecting the first point and the second point is discontinuous with a second straight line connecting the third point and the fourth point; see Fig. 5. However, Engel does not disclose the claimed distance separating the end point of the first seam and the start point of the second seam. Engel recognizes that the seams in the layers should not be continuous and should be offset to provide a discontinuity between the seams which ensures electrical isolation of the raised portion on the substrate; see [0020]. Therefore, Engel recognizes that the distance of the offset is a result effective variable and it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the offset distance in Engel to fall within the broad instantly claimed range in order to insure electrical isolation. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Meara 8,673,725 in view of Engel 2006/0108609. As to claims 1 and 6, O’Meara discloses a laminated structure 12 comprising a first layer 108 covering a substrate 100 and a raised portion existing on the substrate wherein a first seam 110 is formed inside the first layer starting from a part at which the raised portion rises from the substrate or a vicinity of the rising part as a start point of the first seam; see Fig. 1C. O’Meara also discloses that it is known in the art to cover such a seam with a seamless second layer to prevent electrical or contaminant transfer through the seam; see col. 5, lines 21 -45. However, O’Meara does not disclose a second layer with a seam therein which is offset or discontinuous with the seam in the first layer. Engel discloses applying a solid layer over a seam in a similar laminate to that of O’Meara [0001] or applying a layer that has a seam that is staggered from the location of the other seam in order .
As to claims 2 and 7, Engel suggests the use of a third layer, it would have been obvious to one of ordinary skill in the art to interposed a third insulating layer on the raised portion of O’Meara in order to decrease the likelihood of electrical leakage since a duplication of parts for multiple effects is within the purview of one skilled in the art.
As to claims 3 and 8, O’Meara discloses this feature in his Fig. 1C.
As to claims 4 and 9, Engel discloses this feature in Figs. 2A and 5 and it would have been obvious to incorporate such a structure in O’Meara in view of Engel. Furthermore, shifting the location of parts, i.e. seams, in the combined product of O’Meara and Engel would have been obvious to one of ordinary skill in the art in view of the legal precedent established in In re Japikse 86 USPQ 70 (CCPA 1950). 
As to claims 5 and 10, Engel recognizes that the seams in the layers should not be continuous and should be offset to provide a discontinuity between the seams which ensures electrical isolation of the raised portion on the substrate; see [0020]. Therefore, Engel recognizes that the distance of the offset is a result effective variable and it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the offset distance of the seams in combined art of O’Meara and Engel to fall within the instantly broad claimed range in order to insure electrical isolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783